Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to Amendment filed 02/23/2022.
Claims 1-19 and 21 have been examined.

Response to Amendment
In the instant amendment, claims 1, 7, and 10-19 have been amended. Claim 21 is newly added.
The objection over the specification is withdrawn in view of the amendment.
The double patenting rejection over claims 1 and 10 are withdrawn in view of the amendments.


Allowable Subject Matter
Claims 3-4, 6, 12-13, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0095550 to Lewis et al. (hereafter “Lewis”) in further view of US 2001/0016845 to Tribbensee.

As per claim 1, Lewis discloses a method for associating notification messages (FIGs. 3-4; paragraphs 0125-0126 and 0220), wherein the method is applied to a mobile terminal (paragraphs 0289 and 0300), and wherein the method comprises:
obtaining a first notification message in a first application (FIG. 4: step 410; paragraphs 0113-0114, 0120, and 0125-0126: “in this example, ARC1 110a, receives an incoming message from an SMSC 105. The message is received by ARC1 110a in SMS format and carries an originating device address and a destination device address. The ARC1 110a parses the incoming message to determine the originating device address and destination device address and assigns a unique transaction identification to the message.”), wherein the first notification message comprises express delivery information (paragraphs 0220 and 0225: “For multi-segment SMS messages, the message store table stores the number of segments in the message. A message priority, in the form of a flag, may be associated with each message. In this manner, priorities may be associated with each message and delivery schemes may be established based on message priority. For example, a priority flag may be set to a priority of "urgent." In such a case, a message with an associated priority flag set to "urgent" may receive preferential delivery treatment. The origination and destination addresses may be any form of address associated with a communications device. For example, these addresses could correspond to email addresses, IP domain names, cellular telephone numbers, fax machines, pagers, or any other type of communications device.” [Wingdings font/0xE0] origination/destination addresses (express information as claimed));
obtaining a second notification message (FIGs. 4: step 420; paragraphs 0121, 0126 and 0148), wherein the second notification message comprises a password (paragraphs 0121 and 0148: “Routing information may also include a password, if the destination device is password protected.) and a location of an express service machine (FIGs. 4; paragraphs 0121, 0126, 0151 and 0220: “In addition, the origination address may be used in the routing information lookup to determine if the origination device address is on a whitelist (permitted communication) or on a blacklist (barred communication). A class of service indicator may also be looked up for the destination device address, origination device address, or both to ensure that the messaging device has an appropriate class of service prior to routing the message to the destination. In addition, if the destination device address or the origination device address is associated with a prepaid subscriber, the processor 320 may verify sufficient available funds are available to route the message.”); and
presenting the message express delivery information (paragraphs 0220, 0225 and 0455-0457: providing/displaying origination/destination addresses), the password (paragraphs 0455-0457: “Send message logic 3306 may be displayed via the web interface to an Internet user. In this manner, the "send a message" web page appearing on the web interface may include various aspects of send message logic 3306. For example, fields in the "send a message" web page may include sender's name, sender's reply or notification address, sender's call back number, subject, message text, graphics symbols, passwords as required for a distribution list, future delivery time, recurring message based on time interval, and return delivery receipt request.”), and the location of the express service machine in a same interface (paragraphs 0220, 0225 and 0455-0457: providing/displaying origination/destination addresses in a web page displayed via a web interface).
Lewis does not explicitly disclose a location of an express service machine that contains a package specified by the express delivery information of the first notification.
Tribbensee further discloses a location of an express service machine that contains a package specified by the express delivery information of the first notification (paragraphs 0012-0013, 0019, 0029, 0037 and 0053-0056: “The server includes a connection document defining keywords to identify a request. The server further includes a parsing device for identifying keyword(s) in the request. Based on the keywords and data identified by the parsing device, a query to one or more addresses is formatted, and transmitted to the appropriate addresses. The response is generally received as HTML. The server extracts the relevant information from the HTML, and generates a response including the relevant information. The server then sends the result to the appropriate place”)
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Tribbensee into Lewis’s teaching because it would provide for the purpose of the request may be to perform some action(s) on a web site. For example, the request may be to purchase a certain book at Amazon.com. The server then performs this action. For one embodiment, the server returns an acknowledgement, indicating that the requested action(s) have been taken (Tribbensee, paragraph 0019).

As per claim 21, Lewis discloses a computer program product comprising instructions for storage on a non-transitory computer-readable medium that (FIG. 41), when executed by a processor, cause an apparatus to:
obtain a first notification message (FIG. 4: step 410; paragraphs 0113-0114, 0120, and 0125-0126: “in this example, ARC1 110a, receives an incoming message from an SMSC 105. The message is received by ARC1 110a in SMS format and carries an originating device address and a destination device address. The ARC1 110a parses the incoming message to determine the originating device address and destination device address and assigns a unique transaction identification to the message.”), wherein the first notification message comprises express delivery information (paragraphs 0220 and 0225: “For multi-segment SMS messages, the message store table stores the number of segments in the message. A message priority, in the form of a flag, may be associated with each message. In this manner, priorities may be associated with each message and delivery schemes may be established based on message priority. For example, a priority flag may be set to a priority of "urgent." In such a case, a message with an associated priority flag set to "urgent" may receive preferential delivery treatment. The origination and destination addresses may be any form of address associated with a communications device. For example, these addresses could correspond to email addresses, IP domain names, cellular telephone numbers, fax machines, pagers, or any other type of communications device.” [Wingdings font/0xE0] origination/destination addresses (express information as claimed));
obtain a second notification message (FIGs. 4: step 420; paragraphs 0121, 0126 and 0148), wherein the second notification message comprises a password (paragraphs 0121 and 0148: “Routing information may also include a password, if the destination device is password protected.) and a location of an express service machine (FIGs. 4; paragraphs 0121, 0126, 0151 and 0220: “In addition, the origination address may be used in the routing information lookup to determine if the origination device address is on a whitelist (permitted communication) or on a blacklist (barred communication). A class of service indicator may also be looked up for the destination device address, origination device address, or both to ensure that the messaging device has an appropriate class of service prior to routing the message to the destination. In addition, if the destination device address or the origination device address is associated with a prepaid subscriber, the processor 320 may verify sufficient available funds are available to route the message.”); and
present the express delivery information (paragraphs 0220, 0225 and 0455-0457: providing/displaying origination/destination addresses), the password (paragraphs 0455-0457: “Send message logic 3306 may be displayed via the web interface to an Internet user. In this manner, the "send a message" web page appearing on the web interface may include various aspects of send message logic 3306. For example, fields in the "send a message" web page may include sender's name, sender's reply or notification address, sender's call back number, subject, message text, graphics symbols, passwords as required for a distribution list, future delivery time, recurring message based on time interval, and return delivery receipt request.”), and the location of the express service machine in a same interface of the apparatus (paragraphs 0220, 0225 and 0455-0457: providing/displaying origination/destination addresses). 
Lewis does not explicitly disclose a location of an express service machine that contains a package specified by the express delivery information of the first notification; and associate the first notification message with the second notification message.
Tribbensee further discloses a location of an express service machine that contains a package specified by the express delivery information of the first notification (paragraphs 0012-0013, 0019, 0029, 0037 and 0053-0056: “The server includes a connection document defining keywords to identify a request. The server further includes a parsing device for identifying keyword(s) in the request. Based on the keywords and data identified by the parsing device, a query to one or more addresses is formatted, and transmitted to the appropriate addresses. The response is generally received as HTML. The server extracts the relevant information from the HTML, and generates a response including the relevant information. The server then sends the result to the appropriate place”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Tribbensee into Lewis’s teaching because it would provide for the purpose of the request may be to perform some action(s) on a web site. For example, the request may be to purchase a certain book at Amazon.com. The server then performs this action. For one embodiment, the server returns an acknowledgement, indicating that the requested action(s) have been taken (Tribbensee, paragraph 0019).

Claims 2 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Tribbensee, as applied to claim 1, and in further view of US 2003/0142125 to Salmimaa et al. (hereafter “Salmimaa”).

As per claim 2, Lewis does not explicitly disclose identifying that a first event related to the first notification message and a second event related the second notification message are a same event.
Salmimaa further discloses identifying that a first event related to the first notification message and a second event related the second notification message are a same event (FIGs. 1-2; paragraphs 0021-0023: a message and an associated icon both responded to the event in 10-100 feet).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Salmimaa into Lewis’s teaching and Tribbensee’s teaching because it would provide for the purpose of receiving a plurality of messages from message sources and sorting the plurality of messages into a set of groups in accordance with one or more characteristics associated with each of the plurality of messages and a first context category (Salmimaa, paragraph 0010).

As per claim 7, Lewis does not explicitly disclose obtaining a first semantic feature value of the first notification message, wherein the first semantic feature value indicates a first semantic feature of the first notification message; obtaining a second semantic feature value of the second notification message, wherein the second semantic feature value indicates a second semantic feature of the second notification message; and matching the second semantic feature value of the second notification message with the first semantic feature value of the first notification message by identifying that the second semantic feature value of the second notification message is a same as or similar to the first semantic feature value of the first notification message.
Salmimaa further discloses obtaining a first semantic feature value of the first notification message (FIGs. 1, 2-3 and 6; paragraphs 0010-0012, 0021-0025 and 0040-0042: “The mobile terminal also includes a processor programmed with computer-executable instructions that, when executed, perform the steps of: (a) comparing one or more characteristics associated with each of a plurality of messages received from message sources to one or more context values that are specific to the user of the mobile terminal; (b) determining a proximity associated with each message source in relation to the mobile terminal; (c) associating an icon with each of the plurality of messages; (d) representing, in a priority section of the display, a first icon corresponding to a message having one or more characteristics that best match the one or more context values using a display format that is enlarged in relation to the other icons in the priority section;”), wherein the first semantic feature value indicates a first semantic feature of the first notification message (FIGs. 1, 2-3 and 6; paragraphs 0010-0012, 0021-0025 and 0040-0042: “The mobile terminal also includes a processor programmed with computer-executable instructions that, when executed, perform the steps of: (a) comparing one or more characteristics associated with each of a plurality of messages received from message sources to one or more context values that are specific to the user of the mobile terminal; (d) representing, in a priority section of the display, a first icon corresponding to a message having one or more characteristics that best match the one or more context values using a display format that is enlarged in relation to the other icons in the priority section;”);
obtaining a second semantic feature value of the second notification message (FIGs. 1-2; paragraphs 0021-0023), wherein the second semantic feature value indicates a second semantic feature of the second notification message (FIGs. 3-4 and 6; paragraphs 0021-0023, 0025, 0030 and 0040-0041: “Step 310 may include representing, in each group, an icon that corresponds to a message having one or more characteristics that best match the second context category in a format that is enlarged in relation to other icons in the group, as shown in FIG. 2.”); and
matching the second semantic feature value of the second notification message with the first semantic feature value of the first notification message by identifying that the second semantic feature value of the second notification message is a same as or similar to the first semantic feature value of the first notification message (FIGs. 1-2; paragraphs 0021-0023).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Salmimaa into Lewis’s teaching and Tribbensee’s teaching because it would provide for the purpose of receiving a plurality of messages from message sources and sorting the plurality of messages into a set of groups in accordance with one or more characteristics associated with each of the plurality of messages and a first context category (Salmimaa, paragraph 0010).

As per claim 8, Lewis does not explicitly disclose obtaining the second semantic feature value of the second notification message; and matching the second semantic feature value of the second notification message with the first semantic feature value of the first notification message by identifying that the second semantic feature value of the second notification message is a same as or similar to the first semantic feature value of the first notification message.
Salmimaa discloses obtaining the second semantic feature value of the second notification message (FIGs. 1-2; paragraphs 0021-0023); and 
matching the second semantic feature value of the second notification message with the first semantic feature value of the first notification message by identifying that the second semantic feature value of the second notification message is a same as or similar to the first semantic feature value of the first notification message (FIGs. 1-2; paragraphs 0021-0023).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Salmimaa into Lewis’s teaching and Tribbensee’s teaching because it would provide for the purpose of receiving a plurality of messages from message sources and sorting the plurality of messages into a set of groups in accordance with one or more characteristics associated with each of the plurality of messages and a first context category (Salmimaa, paragraph 0010).

Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Tribbensee and Salmimaa, as applied to claim 2, and in further view of US 2014/0236844 to Shaw et al. (hereafter “Shaw”).

As per claim 5, Lewis does not explicitly disclose associating the first notification message with the second notification message by sequentially presenting the first notification message and the second notification message in the same interface based on a progress sequence of the same event.
Shaw further discloses associating the first notification message with the second notification message by sequentially presenting the first notification message and the second notification message in the same interface based on a progress sequence of the same event (FIGs. 4-6; paragraphs 0046-0050: the message displayed in the GUI (i.el, id E862) changes color (2nd notification)).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Shaw into Lewis’s teaching, Tribbensee’s teaching  and Salmimaa’s teaching because it would provide for the purpose of For example, as shown in GUI 300b of FIG. 5, event data entry 315 may have been changed to an "open" status (see column 327) and may be displayed in a manner to distinguish it from the other data entries, e.g., by highlighting or otherwise changing a color of the cells representing event data entry 315, outlining the cells, representing the text within the cells in a different color or font, etc. This may alert the user to the changed status of event data entry 315, prompting the user to select event data entry 315 via GUI 300b to review the new product alert and/or update workflow associated with the new product alert (Shaw, paragraph 0047).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Tribbensee, as applied to claim 1, and in further view of Shaw and US 2003/0046304 to Peskin et al. (hereafter “Peskin”)

As per claim 9, Lewis does not explicitly disclose wherein the first notification message carries a first time point and information about an action to occur at the first time point, wherein the first time point is a future time point, and wherein the method further comprises: obtaining the first time point carried in the first notification message; and generating a schedule reminder based on the first time point and the information about the action to occur at the first time point, wherein the schedule reminder reminds, before the first time point, a user of the action to occur at the first time point.
Shaw further discloses wherein the first notification message carries a first time point and information about an action (FIG. 3 and 5: column 323) to occur at the first time point (FIG. 3 and 5: blocks 305, 310, 315 and 320);
and generating a schedule reminder based on the first time point and the information about the action to occur at the first time point (FIGs. 3 and 5 [Wingdings font/0xE0] generating an alert).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Shaw into Lewis’s teaching, and Tribbensee’s teaching  because it would provide for the purpose of For example, as shown in GUI 300b of FIG. 5, event data entry 315 may have been changed to an "open" status (see column 327) and may be displayed in a manner to distinguish it from the other data entries, e.g., by highlighting or otherwise changing a color of the cells representing event data entry 315, outlining the cells, representing the text within the cells in a different color or font, etc. This may alert the user to the changed status of event data entry 315, prompting the user to select event data entry 315 via GUI 300b to review the new product alert and/or update workflow associated with the new product alert (Shaw, paragraph 0047).
Peskin further discloses wherein the first time point is a future time point (paragraphs 0012 and 0025), and wherein the method further comprises: obtaining the first time point carried in the first notification message (paragraphs 0039 and 0083); and wherein the schedule reminder reminds, before the first time point, a user of the action to occur at the first time point (paragraphs 0039 and 0083).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Peskin into Lewis’s teaching, Tribbensee’s teaching and Shaw’s teaching because it would provide for the purpose of For example, as shown in GUI 300b of FIG. 5, event data entry 315 may have been changed to an "open" status (see column 327) and may be displayed in a manner to distinguish it from the other data entries, e.g., by highlighting or otherwise changing a color of the cells representing event data entry 315, outlining the cells, representing the text within the cells in a different color or font, etc. This may alert the user to the changed status of event data entry 315, prompting the user to select event data entry 315 via GUI 300b to review the new product alert and/or update workflow associated with the new product alert (Shaw, paragraph 0047).

Claims 10, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Tribbensee and Shaw.

As per claim 10, Lewis discloses an electronic device, comprising: 
a memory configured to store an instruction (FIG. 41); 
a processor coupled to the memory (FIG. 41), wherein the instruction causes the electronic device to be configured to: 
obtain a first notification message (FIG. 4: step 410; paragraphs 0113-0114, 0120, and 0125-0126: “in this example, ARC1 110a, receives an incoming message from an SMSC 105. The message is received by ARC1 110a in SMS format and carries an originating device address and a destination device address. The ARC1 110a parses the incoming message to determine the originating device address and destination device address and assigns a unique transaction identification to the message.”), wherein the first notification message comprises express delivery information (paragraphs 0220 and 0225: “For multi-segment SMS messages, the message store table stores the number of segments in the message. A message priority, in the form of a flag, may be associated with each message. In this manner, priorities may be associated with each message and delivery schemes may be established based on message priority. For example, a priority flag may be set to a priority of "urgent." In such a case, a message with an associated priority flag set to "urgent" may receive preferential delivery treatment. The origination and destination addresses may be any form of address associated with a communications device. For example, these addresses could correspond to email addresses, IP domain names, cellular telephone numbers, fax machines, pagers, or any other type of communications device.” [Wingdings font/0xE0] origination/destination addresses (express information as claimed)); 
obtain a second notification message (FIGs. 4: step 420; paragraphs 0121, 0126 and 0148), wherein the second notification message comprises a password (paragraphs 0121 and 0148: “Routing information may also include a password, if the destination device is password protected.) and a location of an express service machine (FIGs. 4; paragraphs 0121, 0126, 0151 and 0220: “In addition, the origination address may be used in the routing information lookup to determine if the origination device address is on a whitelist (permitted communication) or on a blacklist (barred communication). A class of service indicator may also be looked up for the destination device address, origination device address, or both to ensure that the messaging device has an appropriate class of service prior to routing the message to the destination. In addition, if the destination device address or the origination device address is associated with a prepaid subscriber, the processor 320 may verify sufficient available funds are available to route the message.”); and
present the express delivery information (paragraphs 0220, 0225 and 0455-0457: providing/displaying origination/destination addresses), the password (paragraphs 0455-0457: “Send message logic 3306 may be displayed via the web interface to an Internet user. In this manner, the "send a message" web page appearing on the web interface may include various aspects of send message logic 3306. For example, fields in the "send a message" web page may include sender's name, sender's reply or notification address, sender's call back number, subject, message text, graphics symbols, passwords as required for a distribution list, future delivery time, recurring message based on time interval, and return delivery receipt request.”), and the location of the express service machine in a same interface (paragraphs 0220, 0225 and 0455-0457: providing/displaying origination/destination addresses).
Lewis does not explicitly disclose a location of an express service machine that contains a package specified by the express delivery information of the first notification; and associate the first notification message with the second notification message.
Tribbensee further discloses a location of an express service machine that contains a package specified by the express delivery information of the first notification (paragraphs 0012-0013, 0019, 0029, 0037 and 0053-0056: “The server includes a connection document defining keywords to identify a request. The server further includes a parsing device for identifying keyword(s) in the request. Based on the keywords and data identified by the parsing device, a query to one or more addresses is formatted, and transmitted to the appropriate addresses. The response is generally received as HTML. The server extracts the relevant information from the HTML, and generates a response including the relevant information. The server then sends the result to the appropriate place”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Tribbensee into Lewis’s teaching because it would provide for the purpose of the request may be to perform some action(s) on a web site. For example, the request may be to purchase a certain book at Amazon.com. The server then performs this action. For one embodiment, the server returns an acknowledgement, indicating that the requested action(s) have been taken (Tribbensee, paragraph 0019).
Shaw further discloses associate the first notification message with the second notification message (In view of the specification, paragraph 0009, Shaw FIGs. 4-6; paragraphs 0046-0050: the message displayed in the GUI (i.el, id E862) changes color (2nd notification)).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Shaw into Lewis’s teaching, and Tribbensee’s teaching because it would provide for the purpose of For example, as shown in GUI 300b of FIG. 5, event data entry 315 may have been changed to an "open" status (see column 327) and may be displayed in a manner to distinguish it from the other data entries, e.g., by highlighting or otherwise changing a color of the cells representing event data entry 315, outlining the cells, representing the text within the cells in a different color or font, etc. This may alert the user to the changed status of event data entry 315, prompting the user to select event data entry 315 via GUI 300b to review the new product alert and/or update workflow associated with the new product alert (Shaw, paragraph 0047).

As per claim 15, Lewis does not explicitly disclose wherein the instruction further causes the electronic device to be configured to sequentially present the first notification message and the second notification message in a same interface based on a progress sequence of an event.
Shaw further discloses wherein the instruction further causes the electronic device to be configured to sequentially present the first notification message and the second notification message in a same interface based on a progress sequence of an event (FIGs. 4-6; paragraphs 0046-0050: the message displayed in the GUI (i.el, id E862) changes color (2nd notification)).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Shaw into Salmimaa’s teaching because it would provide for the purpose of For example, as shown in GUI 300b of FIG. 5, event data entry 315 may have been changed to an "open" status (see column 327) and may be displayed in a manner to distinguish it from the other data entries, e.g., by highlighting or otherwise changing a color of the cells representing event data entry 315, outlining the cells, representing the text within the cells in a different color or font, etc. This may alert the user to the changed status of event data entry 315, prompting the user to select event data entry 315 via GUI 300b to review the new product alert and/or update workflow associated with the new product alert (Shaw, paragraph 0047).
As per claim 17, Lewis discloses wherein the same interface presenting the express delivery information and the password comprises a first interface in a first application, a second interface in a second application (paragraphs 0455-0457: a web page displayed via a web interface), or a third interface generated by the electronic device (paragraphs 0455-0457: a web page displayed via a web interface).
 
Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Tribbensee and Shaw, as applied to claim 10, and in further view of Salmimaa.

As per claim 11, Lewis does not explicitly disclose wherein the instruction further causes the electronic device to be configured to determine that a first event related to the first notification message and a second event related to the second notification message are a same event.
Salmimaa further discloses wherein the instruction further causes the electronic device to be configured to determine that a first event related to the first notification message and a second event related to the second notification message are a same event (FIGs. 1-2; paragraphs 0021-0023: a message and an associated icon both responded to the event in 10-100 feet).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Salmimaa into Lewis’s teaching, Tribbensee’s teaching and Shaw’s teaching because it would provide for the purpose of receiving a plurality of messages from message sources and sorting the plurality of messages into a set of groups in accordance with one or more characteristics associated with each of the plurality of messages and a first context category (Salmimaa, paragraph 0010).

As per claim 14, Lewis does not explicitly disclose wherein the instruction further causes the electronic device to be configured to: obtain a first semantic feature value of the first notification message, wherein the first semantic feature value indicates a first semantic feature of the first notification message; obtain a second semantic feature value of the second notification message, wherein the second semantic feature value indicates a second semantic feature of the second notification message; and determine that the second semantic feature value of the second notification message is a same as or similar to the first semantic feature value of the first notification message.
Salmimaa further discloses wherein the instruction further causes the electronic device to be configured to:
obtain a first semantic feature value of the first notification message (FIGs. 1, 2-3 and 6; paragraphs 0010-0012, 0021-0025 and 0040-0042: “The mobile terminal also includes a processor programmed with computer-executable instructions that, when executed, perform the steps of: (a) comparing one or more characteristics associated with each of a plurality of messages received from message sources to one or more context values that are specific to the user of the mobile terminal; (b) determining a proximity associated with each message source in relation to the mobile terminal; (c) associating an icon with each of the plurality of messages; (d) representing, in a priority section of the display, a first icon corresponding to a message having one or more characteristics that best match the one or more context values using a display format that is enlarged in relation to the other icons in the priority section;”), wherein the first semantic feature value indicates a first semantic feature of the first notification message (FIGs. 1, 2-3 and 6; paragraphs 0010-0012, 0021-0025 and 0040-0042: “The mobile terminal also includes a processor programmed with computer-executable instructions that, when executed, perform the steps of: (a) comparing one or more characteristics associated with each of a plurality of messages received from message sources to one or more context values that are specific to the user of the mobile terminal; (d) representing, in a priority section of the display, a first icon corresponding to a message having one or more characteristics that best match the one or more context values using a display format that is enlarged in relation to the other icons in the priority section;”);
obtain a second semantic feature value of the second notification message (FIGs. 1-2; paragraphs 0021-0023), wherein the second semantic feature value indicates a second semantic feature of the second notification message (FIGs. 3-4 and 6; paragraphs 0021-0023, 0025, 0030 and 0040-0041: “Step 310 may include representing, in each group, an icon that corresponds to a message having one or more characteristics that best match the second context category in a format that is enlarged in relation to other icons in the group, as shown in FIG. 2.”); and
determine that the second semantic feature value of the second notification message is a same as or similar to the first semantic feature value of the first notification message (FIGs. 1-2; paragraphs 0021-0023).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Salmimaa into Lewis’s teaching, Tribbensee’s teaching and Shaw’s teaching because it would provide for the purpose of receiving a plurality of messages from message sources and sorting the plurality of messages into a set of groups in accordance with one or more characteristics associated with each of the plurality of messages and a first context category (Salmimaa, paragraph 0010).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Tribbensee and Shaw, as applied to claim 10, and in further view of Peskin.

As per claim 18, Salmimaa does not explicitly disclose wherein the first notification message carries a first time point and information about an action to occur at the first time point, wherein the first time point is a future time point, and wherein the instruction further causes the electronic device to be configured to: obtain the first time point carried in the first notification message; and generate a schedule reminder based on the first time point and the information about the action to occur at the first time point, wherein the schedule reminder reminds, before the first time point, a user of the action to occur at the first time point.
Shaw further discloses wherein the first notification message carries a first time point and information about an action (FIG. 3 and 5: column 323) to occur at the first time point (FIG. 3 and 5: blocks 305, 310, 315 and 320);
and generating a schedule reminder based on the first time point and the information about the action to occur at the first time point (FIGs. 3 and 5 [Wingdings font/0xE0] generating an alert).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Shaw into Salmimaa’s teaching because it would provide for the purpose of For example, as shown in GUI 300b of FIG. 5, event data entry 315 may have been changed to an "open" status (see column 327) and may be displayed in a manner to distinguish it from the other data entries, e.g., by highlighting or otherwise changing a color of the cells representing event data entry 315, outlining the cells, representing the text within the cells in a different color or font, etc. This may alert the user to the changed status of event data entry 315, prompting the user to select event data entry 315 via GUI 300b to review the new product alert and/or update workflow associated with the new product alert (Shaw, paragraph 0047).
Peskin further discloses wherein the first time point is a future time point (paragraphs 0012 and 0025), and wherein the instruction further causes the electronic device to be configured to: obtaining the first time point carried in the first notification message (paragraphs 0039 and 0083); and wherein the schedule reminder reminds, before the first time point, a user of the action to occur at the first time point (paragraphs 0039 and 0083).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Peskin into Lewis’s teaching, Tribbensee’s teaching  and Shaw’s teaching because it would provide for the purpose of For example, as shown in GUI 300b of FIG. 5, event data entry 315 may have been changed to an "open" status (see column 327) and may be displayed in a manner to distinguish it from the other data entries, e.g., by highlighting or otherwise changing a color of the cells representing event data entry 315, outlining the cells, representing the text within the cells in a different color or font, etc. This may alert the user to the changed status of event data entry 315, prompting the user to select event data entry 315 via GUI 300b to review the new product alert and/or update workflow associated with the new product alert (Shaw, paragraph 0047).

As per claim 19, Lewis does not explicitly disclose wherein the first notification message carries a first location and information about an action to occur at the first location, and wherein the instruction further causes the electronic device to be configured to: obtain a current location of the mobile terminal; and generate a reminder item when deviation between the current location of the mobile terminal and the first location is  within a preset deviation range, wherein the reminder item prompts for the information about the action to occur at the first location.
Peskin further discloses wherein the first notification message carries a first location and information about an action to occur at the first location (FIGs. 3-4; paragraphs 0026 and 0029), and wherein the instruction further causes the electronic to be configured to:
obtain a current location of the mobile terminal (paragraphs 0029-0030, 0083 and 0086); and
generate a reminder item when deviation between the current location of the mobile terminal and the first location is  within a preset deviation range (paragraphs 0062, 0083 and 0086), wherein the reminder item prompts for the information about the action to occur at the first location (paragraphs 0062, 0083 and 0086).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Peskin into Lewis’s teaching, Tribbensee’s teaching  and Shaw’s teaching because it would provide for the purpose of For example, as shown in GUI 300b of FIG. 5, event data entry 315 may have been changed to an "open" status (see column 327) and may be displayed in a manner to distinguish it from the other data entries, e.g., by highlighting or otherwise changing a color of the cells representing event data entry 315, outlining the cells, representing the text within the cells in a different color or font, etc. This may alert the user to the changed status of event data entry 315, prompting the user to select event data entry 315 via GUI 300b to review the new product alert and/or update workflow associated with the new product alert (Shaw, paragraph 0047).


Response to Arguments
Applicants’ arguments have been considered but are moot in view of the new ground(s) of rejection.  Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action. 

Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387 and (571) 270 4387, respectively. The examiner can normally be reached on every Monday-Thursday and the second Friday of the bi-week from 7:30AM to 5:00PM.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300. 
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193